The plaintiff in error, Haaron Henderson, was convicted at the June, 1913, term of the district court of Okmulgee county on a charge of aiding prisoners to break and escape from jail, and his punishment fixed at three years in the state penitentiary. The appeal was filed in this court on the 7th day of January, 1914. On the 20th day of October, 1914, counsel for plaintiff in error filed the following motion to dismiss the appeal. "Comes now the plaintiff in error in the above entitled cause, by his attorney, H.E.P. Stanford, to dismiss the said cause of action by reason of the death of the plaintiff in error on or about the 16th day of April, 1914, in the Oklahoma state penitentiary at McAlester, Oklahoma."
The motion is sustained and the appeal dismissed. *Page 680